HEDRICK, Chief Judge.
The determinative question raised on this appeal is whether the judge of the superior court erred in denying respondent’s motion to dismiss the appeal from the order of the clerk denying petitioner’s motion to have respondent removed as executor of Dora Trull’s estate. If the judge of the superior court erred in denying the motion to dismiss the appeal from the clerk, he had no *363authority to enter the order removing the executor, and such order must be vacated.
Appeals from the clerk to the judge of superior court in probate matters are controlled by G.S. 1-272, which, in pertinent part, provides:
An appeal must be taken within 10 days after the entry of the order or judgment of the clerk upon due notice in writing to be served on the appellee and a copy of which shall be filed with the clerk of the superior court. But an appeal can only be taken by a party aggrieved, who appeared and moved for, or opposed, the order or judgment appealed from, or who, being entitled to be heard thereon, had no opportunity of being heard, which fact may be shown by affidavit or other proof.
Upon an appeal from an order of the clerk in a probate proceeding to remove an executor or administrator, the jurisdiction of the judge of superior court is derivative. In re Estate of Lowther, 271 N.C. 345, 156 S.E. 2d 693 (1967). Jurisdiction in these matters cannot be exercised by the judge of superior court except upon appeal. Id.
Petitioner, respondent, and the judge of the superior court in this case seem to attach great significance to whether the order of the clerk denying petitioner’s motion to remove respondent as executor of the estate was entered on 18 June 1986 or 7 July 1986. While the answer to this question is not determinative of the issue raised by this appeal, we are of the opinion that the clerk’s order was “entered” when the clerk announced after the hearing on 18 June 1986 that he would deny the petition. The party aggrieved by the ruling, the petitioner, was present and even excepted to the order and he, in our opinion, had ten days thereafter to give notice of appeal pursuant to G.S. 1-272. Assuming, however, that the order was entered on 7 July 1986, the notice of appeal given on 18 July 1986 was not given within ten days.
The superior court judge in his order denying the motion to dismiss the appeal from the clerk indicated that the time within which to give notice of appeal did not begin to run until the clerk filed the order denying the petition and mailed it to the appellee in accordance with G.S. 1A-1, Rule 58. This rule has no application *364in this case. Rule 58 applies to judgments and orders entered in civil cases in district and superior court. G.S. 1A-1, Rule 1.
We hold the superior court judge erred in not allowing the respondent’s motion to dismiss the appeal from the clerk because notice of appeal was not timely given as provided by G.S. 1-272 and that the superior court had no authority to enter the order removing the executor of the estate. Such order must be vacated, and this proceeding will be remanded to the superior court for entry of an order dismissing the appeal from the clerk and reinstating respondent as executor of the estate of Dora Trull.
Vacated and remanded.
Judge ORR concurs.
Judge Phillips concurs in the result.